ORDER
Upon motion of the Kentucky Bar Association pursuant to SCR 3.435, an Order was entered by this Court on February 7, 1991 for respondent to inform the Court and show cause on or before March 27, 1991 why reciprocal discipline should not be imposed, and no response to the Order having been filed,
IT IS HEREBY ORDERED that respondent is hereby suspended from the practice of law in Kentucky for a period of one (1) year, effective upon entry of this Order, said suspension being the identical discipline imposed upon respondent by Order entered October 2, 1990 by the Supreme Court of Tennessee.
ENTERED: 4-11-91
/s/ Robert F, Stephens Chief Justice